DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 24-32 are pending.  Claims 25-32 are the subject of this NON-FINAL Office Action.  Claim 24 is withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group II (claims 25-32) without traverse in the reply filed on 05/25/2021 is acknowledged.  Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and non-elected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
A. “plurality of dispensing devices corresponding to one of the plurality of material 	storage devices”
In claim 1, the metes and bounds of the configuration of “material storage devices” (MSD) and “dispensing devices” (DD) are unclear in light of the specification.  Claim 1 states “the printer module comprising a plurality of material storage devices and a plurality of dispensing devices corresponding to one of the plurality of material storage devices.”  First, it is not clear from the claims how the DDs “correspond” with the MSDs.  Applicants fail to explain what they mean by correspond, which is a vague term meaning “to be in conformity or agreement” or “to compare closely.”  See Merriam-Webster, definition of correspond, avail at https://www.merriam-webster.com/dictionary/correspond, accessed 06/03/2021.  It is not clear how the DDs are “in agreement with” the MSDs, or “compare closely” to the MSDs.
Second, clause can be read two different ways: “[each of the] plurality of dispensing devices corresponding to one of the plurality of material storage devices” (one DD corresponds to one MSD); or “[the entirety of the] plurality of dispensing devices corresponding to [only] one of the plurality of material storage devices” (one MSD corresponds to all of the DDs).  Yet, this second interpretation is nowhere disclosed in the specification.
Even more, the only explanation in the specification using similar language as in claim 1 discloses one MSD corresponds to one DD (Fig. 16, as explained in para. 0079).  Yet, even this language is confusing because it states “In some embodiments, the dispensing device may comprise a plurality of material storage devices 21 and a plurality of dispensing devices 22. Fig. 16 illustrates an embodiment in which the dispensing module has a plurality of material storage 
Thus, the metes and bounds of “a plurality of dispensing devices corresponding to one of the plurality of material storage devices” are confusing, even in light of the specification.  
B. Antecedent Bases
In claim 27, the “the materials in the plurality of material storage devices” lacks antecedent basis in claim 25 because claim 25 does not contain materials in the MSDs.  Thus, it is not clear what materials are referred to in claim 27.
In claims 29-30, “the dispensing controller” lacks antecedent basis in claim 25 because claim 25 does not recite a “dispensing controller.”  Thus, it is not clear what is the dispensing controller.
C. “Dispensing Controller”
In claims 28-30, the metes and bounds of “dispensing controller” are unclear because the specification never describes or provides exemplary structures for dispensing controllers configured to “meter an amount of fluidized particles dispensed onto the carrier substrate” or “control the uniformity of material in the plurality of material storage devices.”  Instead, the specification only repeats this claim language, and provide one non-descript, vague drawing of the following (Fig. 16, item 22):

    PNG
    media_image1.png
    63
    116
    media_image1.png
    Greyscale
.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 25-32 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by HAYS (US 2016/0243764).
	As to claims 25 and 27, HAYS teaches a three-dimensional, additive manufacturing system comprising: a printer module to form a sequence of patterned single-layer objects on a carrier substrate, the printer module comprising a plurality of material storage devices and a plurality of dispensing devices corresponding to one of the plurality of material storage devices (Figs. 1, 2, 6).  The following structures are material storage devices and corresponding dispensing devices because they are the same structures as shown in the instant figures:

    PNG
    media_image2.png
    470
    717
    media_image2.png
    Greyscale

	As to claim 26, HAYS teaches jetted binder printer (paras. 0007, 0073).
	As to claims 28-30 HAYS teaches dispensing controller (wheels/DD in Figs. 1, 2, 6).
	As to claim 31, HAYS teaches a roller (drum 12; Figs. 1, 2, 6).
	As to claim 32, HAYS teaches fluidized powder (paras. 0065-73).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743